DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments, arguments and extension of time of December 16, 2021 has been fully and carefully considered.  The amendments to the claims obviate the rejections regarding 112(a) and (b) and the Examiner concurs with the amendments and applicant’s arguments regarding the flashing, lowering the pressure in the inner chamber and the record is now very clear.  Regarding the rejection under 102(a)(2) common inventor same assignee, applicant has made a statement pursuant to 35 USC 102(b)(2)(C) which has established that that the art cited is not later than the effective filing date of the claimed  invention, the subject matter disclosed in the reference and the claimed invention was owned by the same person and subject to an obligation of assignment to the same person or assignee.  Accordingly the 102(a)(2) rejection has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:   The prior art fails to teach and/or suggest a method for separating components comprising: providing a vessel comprising an inner chamber, a piston, a solids outlet, a fluid inlet, and a fluid outlet; opening the fluid inlet; passing a first volume of a process liquid, comprising a first component and a second component, through the fluid inlet into the inner chamber, the piston retracting to a first position, the first position resulting in the inner chamber comprising the first volume; closing the fluid inlet; retracting the piston to a second position such that a volume of the inner chamber increases to a second volume which lowers a pressure in the inner chamber causing the first component and a first portion of the second component to flash to form a vapor stream while a second portion of the second component freezes to form a solid product stream due to cooling by heat of vaporization consumed in forming the vapor stream; opening the fluid outlet; advancing the piston to a third position resulting in a third volume, smaller than the first volume, such that the vapor stream is expelled; closing the fluid outlet; and fully closing the piston such that the solid product stream is pressed into and extruded through the solids outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771